Opinion filed December 3, 2009











 








 




Opinion filed December 3,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00309-CR
                                                    __________
 
                              KEVIN DWAYNE FLETCHER, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 238th District Court
 
                                                         Midland
County, Texas
 
                                                Trial
Court Cause No. CR-33,475
 

 
                                            M
E M O R A N D U M    O P I N I O N
This
is a appeal from an order denying the suspension of further execution of a
sentence of confinement.  We dismiss.




Kevin
Dwayne Fletcher was convicted of credit card abuse.  His punishment was
assessed at confinement for two years in a state jail facility; however, the
imposition of the sentence was suspended, and he was placed on community
supervision for three years.  On March 20, 2009, the trial court revoked his
community supervision and imposed a sentence of confinement for two years. 
Pursuant to Tex. Code Crim. Proc. Ann.
art. 42.12, ' 15(f)(2)
(Vernon Supp. 2009), the trial court placed appellant on Ashock probation@ with no promise or
agreement that further community supervision would be granted.  On August 10,
2009, the trial court denied the request that the execution of the sentence of
confinement be further suspended placing appellant on community supervision.  Tex. Code Crim. Proc. Ann. art. 42.12, ' 15(f)(3) (Vernon Supp.
2009).  Appellant filed both a motion for new trial and a notice of appeal.
On
November 10, 2009, the clerk of this court wrote the parties informing them that
it appeared the August 10 order was not a final, appealable order.  The clerk
directed appellant to respond within fifteen days showing grounds for
continuing the appeal.  There has been no response to our November 10 letter.
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
December 3, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.